5 F.3d 532NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
RELIANCE INSURANCE COMPANY OF ILLINOIS, Plaintiff-Appellee,v.Carl J. WEIS, Jr.;  Doug Clements;  Myron Carpenter, Defendants,Plan Committee of Bank Building and Equipment Corporation ofAmerica, In Liquidation, Defendant-Appellant.Reliance Insurance Company of Illinois, Plaintiff-Appellee,v.Carl J. Weis, Jr., Defendant-Appellant,Doug Clements;  Myron Carpenter; Plan Committee of BankBuilding and Equipment Corporation of America, InLiquidation, Defendants.
Nos. 93-1259, 93-1260.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 13, 1993.Filed:  September 23, 1993.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
E.D.Mo.


3
AFFIRMED.


4
In case No. 93-1259 involving the appeal by the Plan Committee of Bank Building and Equipment Corporation of America, In Liquidation, the judgment of the district court is affirmed on the basis of the well-reasoned opinion of the district court.


5
In case No. 93-1260, on the basis of the affirmance of the summary judgment entered in case No. 93-1259, the judgment of dismissal of the counterclaim of Carl J. Weis, Jr. for breach of contract is likewise affirmed.


6
See 8th Cir.  R. 47B.